DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
In view of the amendment to withdrawn claims 16-20 in the response filed 11/9/21, claims 16-20 are hereby rejoined and fully examined for patentability.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 11, “a” has been changed to --the-- in line 5.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method comprising providing excitation currents to at least one sensing path of two sensing paths to bias a remote diode temperature sensor, wherein at least some excitation currents are fractional currents; and determining a temperature responsive to, at least in part, the at least two voltage changes and the a value of a fractional mirror ratio representing a relationship between the at least some excitation currents that are fractional currents (claim 1).
An apparatus comprising an excitation circuitry to emit one or more excitation currents to bias a remote diode temperature sensor, wherein at least some excitation currents are fractional currents; and a measurement logic circuitry to determine a temperature responsive to, at least in part, values representing the at least two voltage changes across the pair of nodes and a value of a fractional mirror ratio representing a relationship between the at least some excitation currents that are fractional currents (claim 8).
A system comprising a temperature sensing system to provide excitation currents to bias the remote temperature sensor; and output one or more temperatures at least partially responsive to the at least two voltage changes and a value of a fractional mirror ratio representing a relationship between fractional voltages generated responsive to the excitation currents (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/16/21